 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL URIBE,                                       No. 2:18-cv-0689 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    E. SHINNETTE, et al.,
15                       Defendants.
16

17          Plaintiff has requested an extension of time to file an opposition to defendants’ motion for

18   summary judgment. Plaintiff states that the prison is on lockdown and he is unable to access the

19   law library. The court finds plaintiff has established good cause for an extension of time.

20   However, plaintiff has not shown that he requires 90 days to complete his opposition. The court

21   finds good cause for a 60-day extension of time.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s motion for an extension of time (ECF No. 31) is granted; and

24   ////

25   ////

26   ////

27   ////

28   ////
 1            2. Plaintiff is granted 60 days from the date of this order in which to file an opposition.

 2                 Any reply shall be filed and served in accordance with Local Rule 230(l).

 3   Dated: November 27, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/urib0689.36opp
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
